PER CURIAM.
This appeal follows a summary final judgment entered in an action for personal injuries sustained by plaintiff when she slipped and fell while working in a McDonald’s restaurant. Neither the pleadings nor the evidence before the trial court establishes a genuine issue of material fact as to the liability of appellee. Accordingly, we find no error in the trial court’s entry of a summary final judgment in favor of ap-pellee.
AFFIRMED.
HERSEY, C.J., and GLICKSTEIN and DELL, JJ., concur.